


110 HR 4896 IH: Social Security Trust Funds Investment

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4896
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that a duty of the Board of Trustees of the Social Security Trust funds is to
		  hold them in trust for the beneficiaries and to ensure that the assets of such
		  trust funds are not diverted, and to authorize investment of such trust funds
		  in securities that are not limited to obligations of the United States or
		  obligations guaranteed as to principal and interest by the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Trust Funds Investment
			 Act of 2007.
		2.Managment and
			 investment of social security trust funds
			(a)Duty of the
			 Board of TrusteesSection 201(c)(1) of the Social Security Act
			 (42 U.S.C. 401(c)(1)) is amended to read as follows:
				
					(1)Hold the Trust
				Funds in trust for the benefit of beneficiaries under this title and ensure
				that the assets of the Trust Funds are not
				diverted;
					.
			(b)Authority To
			 invest assets of the Trust FundsSection 201(d) of such Act (42 U.S.C.
			 401(d)) is amended—
				(1)by striking the
			 second sentence and inserting the following: Such investments may be
			 made in interest-bearing obligations of the United States, in obligations
			 guaranteed as to both principal and interest by the United States, or in such
			 other securities as the Board of Trustees may consider prudent
			 investments.;
				(2)in
			 the third sentence, by inserting or other securities after
			 obligations each place it appears; and
				(3)by
			 striking the last sentence and adding the following new sentence: In
			 making investments under this subsection, the Board of Trustees shall exercise
			 the judgment and care under the circumstances then prevailing that persons of
			 ordinary prudence, discretion, and intelligence exercise in the management of
			 their own affairs, not in regard to speculation, but in regard to the permanent
			 disposition of their funds, considering the probable income therefrom as well
			 as the probable safety of their capital..
				
